Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-3, 5-12, 14-22 as filed in supplemental amendment on 10/21/2021 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 as amended, recites resource energy determination method, comprising, first user equipment (UE) obtaining time-frequency resource indication information and resource cycle reservation information of second UE in a sensing time window of the first UE; determining, by the first UE, at least one third resource based on the time-frequency resource indication information of the second UE, wherein the second UE transmits same data on the at least one third resource and a first resource, the same data is one piece of data or a plurality of redundancy versions of one piece of data, and the first resource comprises a frequency domain resource of a data transmission by the second UE, and the first UE fails to decode control information corresponding to the data transmission by the second UE in a subframe in the sensing time window of the first UE; determining, by the first UE, energy of the first resource based on energy of the at least one third resource, wherein the energy of the at least one third resource is 

The applicant’s arguments with respect to cited prior arts Zhao and Ro, and specifically Ro not teaching the above features (page 8 last paragraph – page 10 firs paragraph) have been fully considered and are persuasive. 

Prior art on record Zhao teaches D2D communication method, which avoids resource collision between D2D UEs, by detecting the set of idle data channels based on detected energy of channels and resource indication information of the second UE. The reference does not teach that decoding of the control information is failed, joint transmission configuration includes periodic or cyclic reservation or the same frequency domain location of the first and second resources.  

Prior arts on record and further search on prior art, fails to teach, alone or in combination, the above mentioned claimed features along with all other limitations as .   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        10/23/2021